                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               Statesville Division


UNITED STATES OF AMERICA,

     v.                                              No. 5:19-cr-22-MOC

GREG E. LINDBERG, et al.,

                       Defendants.



               GREG E. LINDBERG’S SECOND AMENDED EXHIBIT LIST

Ex.        Document                  Description                 Identified By   Admitted
No.          Date

1         2/10/2016     Email from J. Obusek to FAWG +
                        Attachments
2         12/31/2016    Statement of Financial Conditions

3         3/6/2017      Email from H. Kaplan to L. Frazier

4         4/7/2017      Email from H. Kaplan to L. Frazier

5         4/28/2017     Letter from G. Lindberg to M. Causey

6         5/29/2017     Email from L. Frazier to M. Causey

7         6/8/2017      Meeting invitation

8         6/21/2017     Email from L. Belo to K. Xu +
                        Attachments
9         6/23/2017     June 23, 2017 Email from L. Belo to J.
                        Obusek
10        6/28/2017     June 28, 2017 Meeting invitation

11        7/14/2017     Email from L. Belo to G. Lindberg, R.
                        Martinez, and L. Hensley

12        8/1/2017      Email from R. Martinez to G. Lindberg
                        + Attachment

13        8/14/2017     Letter from J. Obusek to L. Belo



                                               1

      Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 1 of 9
Ex.     Document                   Description                 Identified By   Admitted
No.       Date

14     8/14/2017      Email from J. Obusek to G. Lindberg

15     10/16/2017     Email from L. Belo to B. Stewart

16     11/17/2017     Email From J. Obusek to L. Hensley

17     11/17/2017     Email from R. Martinez to G. Lindberg

18     11/18/2017     Email from G. Lindberg to L. Hensley

19     11/21/2017     Check

20     11/21/2017     Email from Gregory Lindberg to Ray
                      Martinez + Attachments

21     12/1/2017      Email from G. Lindberg to J. Obusek,
                      M. Causey, Osborne, R. Martinez, L.
                      Hensley, and L. Belo

22     12/1/2017      Email from G. Lindberg to various
                      NCDOI employees

23     12/1/2017      Email from Ray Martinez to G. Lindberg

24     January 2018 Call Log of phone calls between M.
       through      Causey and Agent Scherger
       October 2018

25     January 2019 Call Log of phone calls between M.
       through       Causey and Agent Scherger
       February 2019

26      January 2018 Text Messages Chart between M. Causey
       through       and Agent Scherger
       October 2018

27      December     Text Messages Chart between M. Causey
       2018 through and Agent Scherger
       February 2019

28     5/16/2018      Check

29     6/8/2018       Check

30     6/8/2018       Check


                                             2

      Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 2 of 9
Ex.     Document                 Description                Identified By   Admitted
No.       Date

31     6/29/2018    Email from G. Lindberg to R. Perkins

32     6/29/2018    Email from G. Lindberg to R. Perkins
                    and T. Edwards

33     6/29/2018    Email from G. Lindberg to R. Perkins
                    and T. Edwards

34     6/29/2018    Email from R. Perkins to G. Lindberg

35     7/2/2018     Email from J. Hoomani to L. Hensley

36     7/10/2018    Letter from G. Lindberg to New York
                    Department of Financial Services

37     8/10/2018    August 10, 2018 Email from M. Osborne
                    to L. Hensley

38     8/27/2018    August 27, 2018 FEC Campaign Finance
                    Law Article

39     11/7/2018    Email from Agent Scherger to Agent
                    Granozio
40     11/7/2018    Email from Agent Scherger to Agent
                    Granozio

41     4/7/2019     Woodard, John and Elizabeth City,
                    "Omitted Details Color Reporting on
                    Donor Scandal", The Daily Advance

42     4/28/2019    Form 990, Return of Organization
                    Exempt from Income Tax filed by John
                    Palermo

43     5/25/2019    May 25, 2019 Form 990, Return of
                    Organization Exempt from Income Tax
                    filed by John Palermo

44     8/14/2019    Sworn Statement of Alwanda Beane

45     2/5/2020     Letter from Daily Advance

46     2/17/2017    Email from L. Frazier to B. Stewart




                                           3

      Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 3 of 9
Ex.     Document                 Description                Identified By   Admitted
No.       Date

47     1/27/2018    January 27, 2018 Audio Recording and
       2:48 pm      Transcript

48     1/29/2018    January 29, 2018 Audio Recording and
       2:38 pm      Transcript

49     1/30/2018    January 30, 2018 Audio Recording and
       7:47 pm      Transcript

50     2/2/2018     February 2, 2018 Audio Recording and
       3:10 pm      Transcript

51     2/2/2018     February 2, 2018 Audio Recording and
       3:40 pm      Transcript

52     2/5/2018     February 5, 2018 Audio Recording and
       8:13 pm      Transcript

53     2/9/2018     February 9, 2018 Audio Recording and
       8:48 pm      Transcript

54     2/14/2018    February 14, 2018 Video Recording and
                    Transcript

55     2/15/2018    February 15, 2018 Audio Recording and
       8:25 am      Transcript

56     2/24/2018    February 24, 2018 Audio Recording and
       5:46 pm      Transcript

57     2/26/2018    February 26, 2018 Audio Recording and
       8:46 pm      Transcript

58     2/26/2018    February 26, 2018 Video Recording and
                    Transcript

59     2/28/2018    February 28, 2018 Audio Recording and
       4:33 pm      Transcript

60     3/5/2018     March 5, 2018 Video Recording and
                    Transcript

61     3/5/2018     March 5,     Audio   Recording   and
       5:15 pm      Transcript



                                         4

      Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 4 of 9
Ex.     Document                 Description                  Identified By   Admitted
No.       Date

62     3/11/2018    March 11, 2018 Audio Recording and
       3:48 pm      Transcript

63     3/15/2018    March 15, 2018 Video Recording and
                    Transcript

64     3/21/2018    March 21, 2018 Audio Recording and
       2:56 pm      Transcript

65     3/27/2018    March 27, 2018 Video Recording and
                    Transcript

66     3/28/2018    March 28, 2018 Audio Recording and
       9:06 pm      Transcript

67     3/29/2018    March 29, 2019 Audio Recording and
       8:57 pm      Transcript

68     4/3/2018     April 3, Audio Recording and Transcript
       8:33 pm

69     4/5/2018     April 5, 2018 Audio Recording and
       7:21 pm      Transcript

70     4/7/2018     April 7, 2018 Audio Recording and
       11:43 am     Transcript

71     4/10/2018    April 10, 2018 Audio Recording and
       5:39 pm      Transcript

72     4/14/2018    April 14, 2018 Audio Recording and
       4:42 pm      Transcript

73     4/18/2018    April 18, 2018 Audio Recording and
       8:21 am      Transcript

74     4/19/2018    April 19, 2018 Audio Recording and
       4:51 pm      Transcript

75     4/19/2018    April 19, 2018 Video Recording and
                    Transcript

76     4/25/2018    April 25, 2018 Audio Recording and
       8:50 pm      Transcript



                                           5

      Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 5 of 9
Ex.     Document               Description               Identified By   Admitted
No.       Date

77     4/26/2018    April 26, 2018 Audio Recording and
       7:45 pm      Transcript

78     4/30/2018    April 30, 2018 Audio Recording and
       1:43 pm      Transcript

79     5/1/2018     May 1, 2018 Audio Recording and
       5:04 pm      Transcript

80     5/1/2018     May 1, 2018 Audio Recording and
       6:31 pm      Transcript

81     5/2/2018     May 2, 2018 Audio Recording and
       4:14 pm      Transcript

82     5/2/2018     May 2, 2018 Audio Recording and
       8:23pm       Transcript

83     5/2/2018     May 2, 2018 Video Recording and
                    Transcript

84     5/16/2018    May 16, 2018 Audio Recording and
       5:17 pm      Transcript

85     5/16/2018    May 16, 2018 Video Recording and
                    Transcript

86     5/21/2018    May 21, 2018 Audio Recording and
       6:09 pm      Transcript

87     5/21/2018    May 21, 2018 Audio Recording and
       7:14 pm      Transcript

88     5/29/2018    May 29, 2018 Video Recording and
                    Transcript

89     6/19/2018    June 19, 2018 Audio Recording and
       11:16 am     Transcript

90     7/9/2018     July 9, 2018 Audio Recording and
       7:55 pm      Transcript

91     7/25/2018    July 25, 2018 Video Recording and
                    Transcript



                                        6

      Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 6 of 9
Ex.     Document                 Description                  Identified By   Admitted
No.       Date

92     8/2/2018     August 2, 2018 Audio Recording and
       11:09 am     Transcript

93                  Lou Hensley’s text message exchanges
                    with Brian Stewart

94                  Lou Hensley’s text message exchanges
                    with Rod Perkins

95                  Lou Hensley’s text message exchanges
                    with Greg Lindberg

96     11/19/2017   Email from L. Hensley to T. Edwards

97     12/18/2017   Email from G. Lindberg to R. Martinez

98     1/9/2018     Email from B. Stewart to S. Wicker

99     2/5/2018     Email from S. Wicker to B. Stewart

100    2015-2016    Department    of   Insurance   Briefing
                    Materials

101    8/8/2018     Email from G. Lindberg to B. Stewart

102    5/31/2017    Email from L. Belo to H. Kaplan

103    1/4/2018     Email from M. Causey to M. Scherger

104    2/17/2018    Email from M. Causey to M. Scherger

105    3/27/2018    Email from M. Causey to M. Scherger

106    4/4/2018     Email from M. Causey to M. Scherger

107    4/7/2018     Email from M. Causey to M. Scherger

108    4/30/2018    Email from M. Causey to M. Scherger

109    5/2/2018     Email from M. Causey to M. Scherger

110    6/2/2018     Email from M. Causey to M. Scherger

111    6/3/2018     Email from M. Causey to M. Scherger



                                           7

      Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 7 of 9
 Ex.     Document                      Description                    Identified By   Admitted
 No.       Date

 112    7/1/2018         Email from M. Causey to M. Scherger

 113                     North Carolina General Statute § 58-2-
                         132

 114    9/15/2016        Video: Mike Causey, NC Commissioner
                         of      Insurance,    available  at
                         https://www.youtube.com/watch?v=M
                         EUAKd5rLWc


Respectfully submitted this 20th day of February, 2020.


                                              s/ Brandon N. McCarthy
                                              Brandon N. McCarthy (admitted pro hac vice)
                                              Texas Bar No. 24027486
                                              KATTEN MUCHIN ROSENMAN LLP
                                              1717 Main Street, Suite 3750
                                              Dallas, TX 75201
                                              214-765-3600
                                              brandon.mccarthy@katten.com

                                              Jeffrey C. Grady
                                              N.C. State Bar No. 32695
                                              KATTEN MUCHIN ROSENMAN LLP
                                              550 S. Tryon Street
                                              Suite 2900
                                              Charlotte, NC 28202-4213
                                              704-444-2036
                                              jeff.grady@katten.com


                                              Counsel for Defendant Greg Lindberg




                                                  8

       Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 8 of 9
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2020, the foregoing document was e-filed via the

CM/ECF system which will send notification to counsel of record.


Dated: February 20, 2020                    Respectfully submitted,


                                            /s/ Brandon McCarthy
                                            Brandon McCarthy (admitted pro hac vice)
                                            KATTEN MUCHIN ROSENMAN LLP
                                            1717 Main Street, Suite 3750
                                            Dallas, TX 75201
                                            214-765-3600
                                            brandon.mccarthy@katten.com


                                            Counsel for Defendant Greg Lindberg




                                               9

     Case 5:19-cr-00022-MOC-DSC Document 175 Filed 02/20/20 Page 9 of 9
